Citation Nr: 0925398	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-40 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran testified at a videoconference 
hearing at the RO in August 2008.  A transcript of the 
proceeding is of record.

The Board remanded the claim in September 2008 for further 
development and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The preponderance of the evidence shows headaches were 
not manifested until many years after service, and is against 
a finding that they are related to service in any way.

3.  The preponderance of the evidence shows a right knee 
disability was not manifested until many years after service, 
and is against a finding that it is related to service in any 
way; nor did arthritis became manifest to a compensable 
degree within a year after service.

CONCLUSIONS OF LAW

1.  Headaches were not incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  A right knee disability was not incurred in active 
service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology 
and severity of the claimed disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran requests service connection for headaches and a 
right knee disability.  He maintains that he has had these 
disabilities since service as a result of the concussive 
effects of explosions and trauma from frequent jumping from 
helicopters during combat in Vietnam.  

The Veteran's service treatment and post-service treatment 
records are negative for any findings, complaints or 
treatment of headaches or a right knee disability.  

A VA neurological examination was conducted in November 2008.  
The examiner stated that the Veteran has had headaches the 
past few years, even though he has claimed headaches since 
service.  The examiner noted that the Veteran's previous VA 
treatment records do not show any findings or complaints of 
headaches.  In fact, the Veteran denied headaches in October 
2007.  The examiner opined that the Veteran's current 
musculoskeletal tension headaches are less likely than not 
the result of service.  

A VA joints examination was conducted in November 2008.  The 
examiner noted the Veteran's history of helicopter jumps in 
service, but opined that it is less likely than not that the 
Veteran's current degenerative joint disease of the right 
knee was related to service.  The examiner stated that the 
right knee disability was related to aging and morbid 
obesity.  

In December 2008, it was noted that all the VA physicians who 
examined the Veteran reviewed his claims file and there were 
no changes to be made in their examination reports.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran is a combat veteran having been awarded the 
Combat Infantryman Badge while serving in an air cavalry unit 
in Vietnam.  Thus, he entitled to the application of 38 
U.S.C.A. § 1154(b).  The statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he experienced headaches 
due to his proximity to explosions in service; and to report 
that he sustained right knee pain after jumping from 
helicopters.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  That section, however, does not address the 
questions of either the existence of a current disability or 
nexus to service, for both of which competent evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, the Veteran's combat status allows 
him to allege headaches and right knee pain in service.  
Whether such conditions were chronic or whether his current 
disabilities are related to the in-service events requires 
competent evidence.

There is no competent evidence that the Veteran currently-
diagnosed headaches and degenerative joint disease of the 
right knee are related to service.  See Pond, supra.  

The Veteran genuinely believes that his disabilities were 
incurred in service.  The Veteran is competent to comment on 
his symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his disabilities and his views are of no probative value.  
And, even if his opinions were accorded some probative value, 
such is far outweighed by the detailed opinions provided by 
the medical professionals who reviewed the Veteran's claims 
file and provided the reasons for their opinions.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a right knee disability 
is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


